WENTWORTH, Judge.
Petitioner seeks review by certiorari of an order granting respondent discovery of the financial records of both petitioner and petitioner’s spouse. We find that the order, to the extent that it permits discovery of the financial records of petitioner’s spouse, departs from the essential requirements of law.
Respondent has filed an action seeking to establish a foreign dissolution decree as a Florida judgment. Petitioner’s spouse is not a party to the action. In these circumstances the financial records of this non-party are not legally related to any pending claim or defense, nor is the information shown to be reasonably calculated to lead to the discovery of evidence admissible in the proceeding now before the court. Fla.R. Civ.P. 1.280(b)(1) therefore does not allow discovery of such information.
Accordingly, to the extent that it permits discovery of the financial records of petitioner’s spouse, the order under review is hereby quashed.
LARRY G. SMITH and SHIVERS, JJ., concur.